Title: From Thomas Jefferson to William Radford, 27 February 1823
From: Jefferson, Thomas
To: Radford, William


Dear Sir
Monticello.
Feb. 27. 23
After many little causes of delay I am enabled at length to inclose you deeds for the completion of the titles for the lands held by yourself and mr Yancey. I first conveyed the whole to my Grandson Jefferson & he has conveyed to yourself & mr Yancey. I return my deed to you also. the lines are  described with great care. I hope  these papers will get safe to hand and be found satisfactory. accept the assurance of my great esteem and respect.Th:J